Citation Nr: 1439022	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2010, the Board remanded the matter to provide the Veteran with a VA examination of the lower extremities.  The Veteran failed to report to the scheduled VA examination; however, finding that the Veteran had good cause to miss the examination, the Board remanded the matter again in October 2012.  A VA examination was conducted in November 2012; however, the Board remanded the matter in February 2014 for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current bilateral arthritis in the ankles, feet, and knees, and bilateral hallux valgus.

2.  Symptoms of bilateral arthritis in the ankles, feet, or knees were not chronic in service.

3. Symptoms of bilateral arthritis in the ankles, feet, or knees were not continuous after service separation.

4.  Bilateral arthritis in the ankles, feet, or knees did not manifest to a compensable degree within one year following separation from service.

5.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

6.  Current bilateral arthritis in the ankles, feet, and knees, and bilateral hallux valgus are not related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral lower extremity disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a November 2004 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Information about disability ratings and effective dates, as required by Dingess, was provided in a March 2006 letter.  The March 2006 letter was not sent prior to the initial rating decision in June 2005; however, the RO cured any deficiency in the time of this notice when it readjudicated the case in a March 2007 statement of the case (SOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, the November 2012 VA examination report, a lay statement from the Veteran's sister, statements submitted by the Veteran' s private doctors, and the Veteran's statements.  Although the record demonstrates that the Veteran is receiving Social Security Administration (SSA) disability benefits, the Board finds that there is no reason to believe that these records include pertinent information related to the Veteran's claim for service connection for a bilateral lower extremity disorder.  In a March 2014 letter, the Veteran stated that his SSA disability benefits are related to a psychiatric disorder.  As such, the Board has not made an attempt to obtain the SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

VA examined the Veteran's lower extremities in November 2012.  The VA examiner reviewed the claims file, performed a physical evaluation and diagnostic testing, interviewed the Veteran about past and present symptomatology, and provided the requested opinion with supporting rationale.  The Board finds that the November 2012 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the current lower extremity disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for a bilateral lower extremity disorder, insofar as the disorder includes diagnoses of arthritis in the knees, feet, and ankles.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Lower Extremity Disorder

The Veteran asserts that a current bilateral lower extremity disorder is related to exposure to Agent Orange in service.  See, e.g., October 2005 letter.  The Veteran has repeatedly stated that he did not injure his lower extremities in service, and instead specifically contends that post-service injuries and ailments of the lower extremities were caused by deteriorating leg strength and a chronic burning sensation in the legs that are due to Agent Orange exposure.  See id., September 2006 letter, January 2005 letter, November 2004 VA Form 21-4138. 

Initially, the Board finds that the Veteran has current bilateral arthritis in the ankles, feet, and knees, and bilateral hallux valgus.  These diagnoses were all provided by the November 2012 VA examiner after physical examination and diagnostic testing.

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of bilateral arthritis in the ankles, feet, or knees were not chronic in service.  As noted above, the Veteran has stated that he did not injure his lower extremities in service.  Similarly, the Veteran does not contend that symptoms of arthritis in the ankles, feet, or knees were chronic - or even present - during service.  The January 1973 service separation examination includes normal clinical evaluations of the lower extremities and feet, and the service treatment records do not include any complaints, symptoms, or treatment for injuries or disorders of the ankles, feet, or knees.  For these reasons, the Board finds that symptoms of bilateral arthritis in the ankles, feet, or knees were not chronic in service.

Similarly, the Board finds that the weight of the evidence is against finding that symptoms of bilateral arthritis in the ankles, feet, or knees were continuous after service separation.  In a March 2013 letter, R.P., the Veteran's sister, reported that she witnessed the Veteran begin to lose stamina and balance when walking upon his return from Vietnam.  R.P. also reported that the Veteran complained about numbness and tingling in his legs at that time.  However, in an October 2005 letter and November 2004 VA Form 21-4138, the Veteran explained that his legs began to go bad in 1997, many years after separation from service.  In addition, the record demonstrates that the Veteran submitted a claim for service connection for an acquired psychiatric disorder in March 1980 - as well as claims to reopen in 1987 and 1996 - but did not submit the claim for service connection for a lower extremity disorder until October 2004.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  Thus, the probative weight of R.P.'s statement is outweighed by the more probative statements provided by the Veteran and the history of seeking service connection for other disabilities after service, but not seeking service connection for a lower extremity disorder until many years later.  For these reasons, the Board finds that symptoms of bilateral arthritis in the ankles, feet, or knees were not continuous after service separation.

Within this same context, the Board finds that bilateral arthritis in the ankles, feet, or knees did not manifest to a compensable degree within one year of service separation.  The most probative evidence of onset of a lower extremity disorder symptoms - the statements from the Veteran - indicate that symptoms did not begin until 1997, over 20 years after separation from service in 1973.
As the evidence shows no chronic symptoms of bilateral arthritis in the ankles, feet, or knees in service, continuous symptoms of bilateral arthritis in the ankles, feet, or knees after service separation, or manifestation of bilateral arthritis in the ankles, feet, or knees within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board next finds that the Veteran served in Vietnam.  The DD Form 214 reflects that the Veteran served in Vietnam from March 1972 to August 1972; therefore, it is presumed that he had exposure to Agent Orange in the course of such service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran's currently diagnosed lower extremity disorders - arthritis and hallux valgus - are not among the presumptive diseases for herbicide exposure.  As such, there is no presumption of service connection based on herbicide exposure for the claimed bilateral lower extremity disorders.  See 38 C.F.R. § 3.309(e); 68 Fed. Reg. 27,630.

In Combee v. Brown, the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110  and 38 C.F.R. 
§ 3.303(d).

After a review of all the evidence, the Board finds that the current bilateral arthritis in the ankles, feet, and knees, and bilateral hallux valgus are not related to service.  The November 2012 VA examiner opined that the bilateral lower extremity disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner's rationale was based on an onset of muscular weakness in the legs that was not within one year of exposure to Agent Orange.  The VA examiner explained that herbicides and organophosphate insecticides can manifest their effects as peripheral neuropathy in the proximate time after exposure; however, the Veteran did not have peripheral neuropathy within this time limitation.  The VA examiner opined that osteoarthritis is likely related to age and not Agent Orange.  The Board notes that peripheral neuropathy was not diagnosed by the November 2012 VA examiner and that the diagnosis does not appear anywhere else in the record.

The evidence also includes letters from the Veteran's private doctors, Dr. H. and Dr. A.  Based on the similar headings, address block, signature block, and hand writing, it appears that both letters were prepared by the Veteran and presented for signature to the doctors.  The letter from Dr. H. is not signed and while presenting a detailed account of the Veteran's medical history, does not offer an opinion relating the current bilateral lower extremity disorder to service; therefore, Dr. H's letter is not probative on the question of whether current bilateral arthritis in the ankles, feet, and knees, and bilateral hallux valgus are related to service.  Dr. A's letter states "I agree that [the Veteran's] disability is service connected from the poison 100%," but offers no supporting rationale.  Given the absence of supporting rationale, Dr. A's medical opinion has limited probative weight.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Both the Veteran and the Veteran's sister have offered their opinion that the Veteran's current bilateral lower extremity disorder is related to Agent Orange exposure in service.  See September 2006 letter, October 2005 letter, January 2005 letter, November 2004 VA Form 21-4138; March 2013 letter from R.P.  While both the Veteran and the Veteran's sister are competent to recount symptoms associated with the current bilateral lower extremity disorder, the evidence does not demonstrate that either possesses the knowledge, training, or experience to provide a competent medical opinion relating current bilateral arthritis in the ankles, feet, and knees, or bilateral hallux valgus to Agent Orange exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  A competent medical opinion regarding the effects of Agent Orange requires detailed knowledge of diseases systems, the chemicals used in Agent Orange, and how those chemicals interact with the human body.  As neither the Veteran nor his sister are shown to possess such knowledge, training, or experience, their opinions on the matter are not afforded any probative weight.

As noted above, the Veteran has not asserted that there was any injury, illness, disease, or event in service, other than exposure to Agent Orange, to which current bilateral arthritis in the ankles, feet, and knees, or bilateral hallux valgus could be related.  In addition, the August 2014 informal hearing presentation letter explicitly states that the Veteran contends that the bilateral lower extremity disorders are "directly related to his exposure to Agent Orange."  As the November 2012 VA medical opinion provides the most probative weight on the question of whether the current bilateral arthritis in the ankles, feet, and knees, or bilateral hallux valgus are related to service and weighs against finding that any bilateral lower extremity disorder is related to service, the Board finds that the weight of the lay and medical evidence is against finding that a current bilateral lower extremity disorder is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral lower extremity disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


